Citation Nr: 0909107	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right orchiectomy, claimed as secondary to 
service-connected right inguinal hernia residuals. 

2.  Entitlement to an increased (compensable) rating for 
service-connected right inguinal hernia residuals.

3.  Entitlement to an increased (compensable) rating for 
service-connected Reiter's syndrome. 

4.  Entitlement to a 10 percent disability evaluation under 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1952 to September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

Procedural history

Reiter's syndrome

The Veteran was originally granted service connection for 
arthritis with a history of Reiter's syndrome in an April 
1958 rating decision by the RO in Seattle, Washington.  A 50 
percent disability rating was assigned.  The Veteran's 
disability rating was reduced to 20 percent in a February 
1959 decision, based upon medical evidence showing an 
improvement in the Veteran's condition.  

In September 1974, the Veteran's representative filed for an 
increased rating.  A VA examination was completed which did 
not find any evidence of arthritis.  The Veteran's disability 
rating was reduced to noncompensably (zero percent) disabling 
in a December 1974 decision of the RO in Fort Harrison, 
Montana.  The Veteran has since filed a number of claims 
seeking a compensable rating for his service-connected 
disability, currently denominated as Reiter's syndrome.  All 
were denied.
 
Most recently, the Milwaukee RO denied the Veteran's claim in 
a January 2003 decision.  In August 2003 the Veteran filed a 
notice of disagreement (NOD). 
A statement of the case (SOC) was issued, and the Veteran 
perfected his appeal with the timely filing of a substantive 
appeal (VA Form 9) in April 2004. 

The remaining claims 

In September 1992, the Veteran was granted service connection 
for right inguinal hernia residuals; a noncompensable rating 
was assigned.  

In a July 1997 rating decision, the RO in Denver, Colorado 
denied the Veteran's claim of entitlement to service 
connection for right testicle removal.  The Veteran did not 
appeal that decision.  

In May 2002, the Veteran filed a claim seeking an increased 
rating for his right inguinal hernia residuals as well as 
service connection for right testicle removal.  His claims 
were denied in the above-mentioned January 2003 decision of 
the Milwaukee RO.  The same decision also refused to grant a 
10 percent disability rating under 38 C.F.R. § 3.324.  The 
Veteran initiated his appeal of these issues with the timely 
filing of the above-mentioned August 2003 NOD.  A SOC was 
issued, and the Veteran perfected his appeal with the timely 
filing of the VA Form 9 in April 2004.

The Veteran was scheduled to appear for a hearing which was 
to be chaired by the undersigned Veterans Law Judge (VLJ) at 
the Milwaukee RO in April 2005.  
The Veteran failed to report for the hearing.  He provided no 
explanation for his failure to report, and he has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. 
§§ 20.702(d); 20.704(d) (2008).

In January 2008 the Board remanded this case for additional 
procedural development.  A supplemental statement of the case 
(SSOC) was issued in September 2008 by the VA Appeals 
Management Center (AMC).  The case is once again before the 
Board. 


Remanded issues

The issues of entitlement to an increased disability rating 
for inguinal hernia residuals and Reiter's syndrome, as well 
as entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities are  
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1997 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
right orchiectomy as secondary to service-connected right 
inguinal hernia residuals. 

2.  The evidence received since the July 1997 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the Veteran's right orchiectomy 
claim. 


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying the claim for 
service connection for right orchiectomy is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the July 1997 rating decision is 
not new and material, and the claim for service connection 
for right orchiectomy is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right testicle removal, claimed as secondary 
to service-connected right inguinal hernia residuals. 

The Veteran seeks to reopen the previously denied claim of 
entitlement to service connection for right testicle removal.  
Implicit in this claim is the contention that new and 
material evidence has been received.

As discussed elsewhere in this decision, the issues of 
entitlement to an increased disability rating for Reiter's 
syndrome, right inguinal hernia residuals and a 10 percent 
disability evaluation under 38 C.F.R. § 3.324 based upon 
multiple noncompensable service-connected disabilities are 
being remanded for additional development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In January 2008, the Board remanded this case to the AMC in 
order to fulfill the notice requirements of the Veterans 
Claims Assistance Act of 2000 (the VCAA).  The Veteran's 
claim was then to be readjudicated, if necessary. 

The record reveals that the AMC sent the Veteran a corrective 
VCAA notice letter on February 13, 2008.  The Veteran's claim 
was then readjudicated in the September 2008 SSOC.  Thus, the 
Board's remand instructions have been fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 


The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See  38 U.S.C.A. §§ 5103, 
5103A (West 2002).

For a claim to reopen, such as in the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does apply to the right 
testicle removal issue on appeal; the standard of review and 
duty to assist do not, however, apply to that claim unless 
and until it is reopened.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for secondary service connection in 
letter dated August 13, 2001, including a request for 
evidence of "a relationship between your claimed condition 
and your service-connected condition."  

With respect to notice to the Veteran regarding new and 
material evidence, the August 2001 VCAA letter informed the 
Veteran that his previous claim of entitlement to service 
connection for right testicle removal was denied and that 
this decision was final.  He was informed that in order for 
VA to reconsider this issue, he must submit "new and 
material evidence."  Specifically, he was advised that new 
evidence consists of evidence in existence that has been 
"submitted to the VA for the first time."  Material 
evidence was explained as evidence that bears "directly and 
substantially on upon the issue for consideration."  An 
October 31, 2001 VCAA letter informed the Veteran that new 
and material evidence is evidence that "is so significant by 
itself or in connection with evidence previously assembled 
that it must be considered in order to fairly decide the 
merits of the claim."  The evidence cannot be cumulative nor 
redundant.  The Board notes that this language complies with 
the holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  See also 38 C.F.R. § 3.156 (2001).

The Board notes that the language used in the August and 
October 2001 letters substantially follow the regulatory 
language of 38 C.F.R. § 3.156 as it existed when the Veteran 
filed his claim.  The Board further notes that the Veteran 
has been provided with specific notice as to why his claim 
was denied and what evidence would be material to his claim 
in the last final denial of record.  Specifically, in a 
February 13, 2008 letter from the AMC, the Veteran was 
informed: "Your claim was previously denied because the 
evidence failed to show your disability was related to your 
service connected right inguinal hernia, and there was no 
evidence of this disability during your military service.  
Therefore, the evidence you submit must relate to this 
fact."  The Veteran was thus advised of the bases for the 
previous denial and what evidence would be necessary to 
reopen the claim. See Kent supra. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
August 2001, October 2001 and February 2008 VCAA letters.  In 
particular, the February 2008 letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include "records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Furthermore, 
the VA included VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The February 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the February 2008 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2008 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the February 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the Veteran's service treatment 
records, his VA outpatient treatment records and the reports 
of VA examinations. 

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran has retained the services of a 
representative.  As was alluded to in the Introduction, the 
Veteran was scheduled for a hearing before a Veterans Law 
Judge in April 2005, but he failed to appear.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.

Initial matter

The Veteran has claimed entitlement to service connection for 
the loss of his right testicle as secondary to his service-
connected right inguinal hernia. This issue has been 
developed by the RO on that basis.  

After he filed his secondary service connection claim, the 
Veteran denied that he ever had inguinal hernia surgery in 
service but rather that he underwent surgery to repair a 
hydrocele.  See the July 2002 VA examination report; a May 
2002 statement from the Veteran; and a February 2002 social 
work progress note.  

The Board notes that these recent statements are 
overwhelmingly contradicted by the medical evidence of 
record.  The Veteran's service treatment records indicate 
that in 1948 [four years prior to enlistment] the Veteran 
underwent surgery for a hydrocele, which resulted in an 
enlarged right epideymis due to scar tissue.  During service, 
the Veteran underwent right inguinal hernia repair in 
September 1952.   

Thus, the medical records disclose surgery for a hydrocele 
before service; a right inguinal hernia was identified in 
service; surgery was performed to repair same; and in 
September 1992 service connection was appropriately granted 
for residuals of the right inguinal hernia repair. 

To the Board's knowledge, the Veteran has not filed a claim 
seeking entitlement to service connection for a hydrocele 
injury, nor has he filed a claim for a right orchiectomy on a 
direct basis.  

Accordingly, the issue on appeal is as stated above.

Relevant law and regulations 

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order establish service connection for a claimed 
disability on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in June 2001, the claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence 

When the Veteran's claim for entitlement to service 
connection for right testicle removal was denied by the RO in 
July 1997, the record contained the Veteran's service 
treatment records, VA treatment records and a VA examination 
report. 

As was noted above, service medical records indicate that a 
right inguinal hernia repair was done during service, in 
1952.  Before service, in 1948, hydrocele repair had been 
done.

VA examinations in 1958 and 1959 revealed an essentially 
normal genitourinary system with an inguinal herniorrhaphy 
and hydrocelectomy scars.  During the January 1958 
examination, the Veteran complained of discomfort in the in 
the area around the right testicle.  

A private medical consultation in May 1977 noted that the 
Veteran's "genitalia were normal."  In October 1982 the 
Veteran complained of pain in the right groin, hip and 
testicle.  He alleged that he had pain dating back to his 
surgery in 1952.  

The Veteran underwent a right orchiectomy in August 1994. 

A VA examination conducted in May 1997 indicated that the 
Veteran's "orchiectomy performed for chronic orchalgia [was] 
more likely [than] not related to a hydrocele repair at age 
13 and not his [in-service] inguinal hernia repair." 

The July 1997 rating decision

In the July 1997 rating decision, the RO essentially found 
that the Veteran had not submitted evidence demonstrating 
that his 1994 right orchiectomy was due to his service-
connected inguinal hernia residuals.  

The Veteran was informed of the July 1997 rating decision in 
a letter from the RO dated July 21, 1997.  He did not perfect 
an appeal.  

In June 2001, the Veteran requested that his claim be 
reopened.  After the RO denied the Veteran's claim to reopen 
in January 2003 rating decision, this appeal followed.  

Additionally received evidence will be discussed below.



Analysis

The July 1997 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim of entitlement to 
service connection for right orchiectomy secondary to 
service-connected inguinal hernia residuals may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
July 1997] evidence bears directly and substantially upon the 
specific matter under consideration. i.e., a connection 
between the Veteran's service-connected inguinal hernia 
residuals and his right orchiectomy. 

As noted above, in order establish service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin, supra.  In this case, the RO denied 
the Veteran's claim because Wallin element (3), medical 
nexus, was lacking  

The evidence associated with the Veteran's claims folder 
since July 1997 includes VA treatment records and a May 2002 
statements from the Veteran. 

The recently added VA medical treatment records document the 
Veteran's ongoing treatment for respiratory disorders and 
prostate cancer.  The Veteran has not submitted any competent 
medical evidence that establishes that his right orchiectomy 
was due to his service-connected inguinal hernia residuals.  

The record since 1997 also includes a May 2002 statement from 
the Veteran wherein he indicated that the pain he developed 
in his testicle and the resulting right orchiectomy was due 
to his 1952 in-service surgery.  Such contentions were 
contained in his previous claim for VA benefits and were 
considered and rejected by the RO at that time.  The 
Veteran's repeated contentions are therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, it is now well established that lay persons without 
medical training, such as the Veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

The Veteran has been accorded ample opportunity to submit new 
and material evidence, to include competent medical evidence.  
He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to submit evidence in support of his claim]. 

In short Wallin element (3), medical nexus, remains lacking.  
New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for a 
right orchiectomy may not be reopened.  The benefit sought on 
appeal remains denied.  


ORDER

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
right testicle removal is not reopened. The benefit sought on 
appeal remains denied.



	(CONTINUED ON NEXT PAGE)


REMAND

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right inguinal hernia residuals.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected Reiter's syndrome. 

4.  Entitlement to a 10 percent disability evaluation under 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

Reasons for remand

VCAA notice

Following the Board's January 2008 remand, the Court, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that for an increased compensation claim 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

While the Veteran received a VCAA notice letter following the 
Court's decision in Vazquez, this letter did not advise the 
Veteran to submit, or ask VA to obtain, evidence showing the 
impact his service-connected disabilities have on his daily 
life.  Furthermore, the tenor of the Veteran's submissions to 
VA do not reflect that he had actual knowledge of the need to 
submit such evidence.  Cf. Vazquez-Flores, at 48, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  A 
corrective notice must therefore be provided.

Inextricably intertwined issue

The Veteran is currently seeking a 10 percent disability 
rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities.  
As explained immediately above, the Board is remanding two 
increased rating claims for additional procedural 
development.  Favorable adjudication of these claims by the 
agency of original jurisdiction would impact the issue of the 
Veteran's entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324.  Thus, these issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  Action on the 
Veteran's § 3.324 claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1. VBA should send the Veteran a 
corrective VCAA notice per Vazquez-Flores.  
Such notice should inform the Veteran that 
to substantiate a claim, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  A copy of the 
letter should be sent to the Veteran's 
representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


